Case 3:20-cv-08603-VC Document 40 Filed 12/17/20 Page 1of1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
BIOTECHNOLOGY INNOVATION Civil Case No. 3:20-cv-08603-VC
ORGANIZATION, et al.,
PROPOSED] ORDER
Plaintiffs, GRANTING UNOPPOSED
v. MOTION OF AMERICAN
SOCIETY OF CLINICAL
ONCOLOGY FOR LEAVE TO
CURIAE IN SUPORT OF
Defendants. PLAINTIFFS’ MOTION FOR A
PRELIMINARY INJUNCTION

 

 

American Society of Clinical Oncology has brought this unopposed motion for leave to
file a brief as amicus curiae in support of Plaintiffs’ Motion for a Preliminary Injunction (ECF
No. 26).

This Court, having considered the instant motion and all other relevant factors, hereby
GRANTS amicus’ motion. The Clerk is directed to file amicus’ brief on the docket in this
matter.

SO ORDERED.

Dated: December 17, 2020

 

[PROPOSED] ORDER

CASE NO. 3:20-cv-08603
